Citation Nr: 1442990	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.  

2.  Entitlement to service connection for left hand ulnar nerve paralysis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's appeal has been characterized and developed as a claim to reopen the previous (January 1971) denial.  However, under 38 C.F.R. 
§ 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R.
§ 3.145(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, at the time of the January 1971 rating decision, the only service department records of record included a March 1970 Report of Medical Examination and Report of Medical History (noting a pre-existing left hand injury), August 1970 Clinical Records for the Medical Board (showing only the Veteran's left hand ulnar paralysis), a September 1970 Medical Examination (showing only the Veteran's left hand ulnar paralysis), an October 1970 Medical Board Proceeding Report (noting the Veteran was unqualified for service due to left hand ulnar paralysis), and October 1970 Separation Orders.  A review of the record shows that in June 2011, VA received from the National Personnel Records Center (NPRC) additional service department records.  These records included additional clinical records, including a records showing hospitalization from August 21, 1970 to September 16, 1970 for atypical pneumonia; an August 1970 Radiographic Report showing right upper lobe and left lower lobe pneumonia; a Clinical Record dated September 16, 1970, showing a diagnosis of pneumonia; and laboratory results revealing positive cultures for pneumonia.  These service department records were not previously considered in the January 1971 rating decision.  These records are pertinent because they include relevant diagnosis and treatment for pneumonia (for which the Veteran seeks service connection).  The records also contain references to left ulnar palsy due to nerve trauma.  Given the submission of these new service department records, the Veteran's service connection claims must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been afforded an examination with respect to his claims.  VA must provide an examination to secure a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, with respect to his claim of service connection for residuals of pneumonia, service treatment records clearly establish the Veteran was treated for pneumonia in service.  Additionally, the record contains a March 2011 prescription for an inhaler, indicating treatment for a respiratory condition.  As such, an examination is necessary.

With regard to the Veteran's claim of service connection for left hand ulnar paralysis, the Board notes that the disorder was noted on entrance into service.  The entrance examination noted tenderness at the foundation of the upper left 4th and 5th fingers with some loss of extension.  An examination is required to determine whether there was aggravation of the pre-existing condition.  

Finally, the record reflects that the Veteran continues to receive treatment for disabilities from a VA medical center.  The AOJ should obtain all updated treatment records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all (if any) providers of treatment and/or evaluation he has received for any residuals of pneumonia (i.e., any respiratory disabilities), and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation.  The AOJ should attempt to secure for the record copies of the complete treatment records from the sources identified.

2. The AOJ must obtain copies of updated VA treatment records (not already associated with the record) dated from December 2011 to the present.

3. The AOJ should thereafter arrange for a VA examination of the Veteran to determine the nature and likely etiology of any current respiratory disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner must provide opinions that respond to the following:

a. Does the Veteran have a current respiratory disorder?

b. If so, please identify the most likely etiology for such disability; specifically, is it at least as likely as not (a 50 percent or better probability), that such disability is related to the Veteran's service, to include the episode of pneumonia that was documented during service?

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

4. The AOJ should thereafter arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his left hand ulnar nerve paralysis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner must provide opinions that respond to the following:

a. Did the Veteran's  pre-existing left hand disability undergo a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?

b. If the response is yes, is it clear and unmistakable that the increase was due to the natural progression of the ulnar nerve paralysis?  

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

5. The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case(SSOC) and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



